DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Amendment/Request for Reconsideration After Non-Final Rejection”, filed 01/24/2022, with respect to objections to the Claims and Specification and the rejections under 112(b) have been fully considered and are persuasive.  The objections to the Claims and Specification and the rejections under 112(b) have been withdrawn. Examiner notes that, in response to the rejection of Claims 4 and 5 under 112(a) is currently moot as the claims have been withdrawn, but Applicant is reminded that, as arguments were not made to overcome the rejection, that the rejection with stand if the claims are readmitted for consideration. 
Applicant's arguments filed 1/24/2022 in regards to the rejections under 102 of the amended Claim 1 is persuasive. The Examiner notes that while the amendment is persuasive to overcome the 102 rejection of Claim 1, the arguments are not commensurate with the with the scope of the Claims. See the explanation below in regard to Claim 2.  
Applicant's arguments filed 1/24/2022 in regards to the rejections under 102/103 to Claims 2, 3, 6, and 7 have been fully considered but they are not persuasive. 
Regarding the arguments presented in regards to Claim 2, the Examiner finds the arguments unpersuasive as the arguments are not commensurate with the scope of the claims. While the Applicant argues difference between the reference of Burton with their own device, none of these differences are 
Regarding the arguments presented in regards to Claim 3, the Examiner also finds that the arguments are not commensurate with the scope of the Claims. The above analysis in Claim 2 also applies here. Further, while Applicant argues that all three metrics are necessary and important, the Claim as written do not require all three metrics. For these reasons, the Claim 3 is still not allowable over the prior art.
Regarding the arguments presented in regards to Claim 6, the Examiner also finds that the arguments are not commensurate with the scope of the Claims. The analysis applied in Claim 2 also applies here.
Regarding the arguments presented in regards to Claim 7, the Examiner also finds that the arguments are not commensurate with the scope of the Claims. The analysis applied in Claim 2 also applies here.
Regarding the arguments presented in regards to Claim 9, the Examiner also finds that the arguments are not commensurate with the scope of the Claims. The analysis applied in Claim 2 also applies here.

Claim Objections
The amendment to the claims filed on 01/24/2022 does not comply with the requirements of 37 CFR 1.121(c) because the claim listings are not proper, see the bolded section below.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The Applicant is reminded that amendments should be made as bolded above, and that forms are submitted to the Examiner as a .pdf file, so the Examiner is unable to switch between marked/unmarked documents. In order to expedite procescution, the Examiner is entering these amendments. However, the Applicant is put on notice that further 37 CFR 1.121(c) may not be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the terms “significant changes” and “shortly before” render the claim indefinite. The Claim does not provide a standard for ascertaining the requisite degree or range wherein a change is significant or what timing is considered “shortly before”, so one of ordinary skill in the art would not be apprised of the scope of the phrases “significant” and “shortly before”. Therefore, Claim 1 is rejected for being indefinite. 
Claims 2-3, 6-7, and 9 are rejected based on their dependency to Claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 is dependent on Claim 8, which has been canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Examiner is moving forward with examination assuming Claim 9 should now be dependent from Claim 1, as the Applicant notes that Claim 8’s limitations were rolled up into Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, and 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO Application 2016110804 awarded to Burton, hereinafter Burton, further in view of US Publication 20170026805 awarded to Smith et al, hereinafter Smith. All citations are made to U.S. Publication 20210169417 awarded to Burton.
Regarding Claim 1, Burton teaches a system for the remote monitoring of an individual of limited independence by one or more caregivers (title, Para. 1695) that includes a processor, one or more communication interfaces, one or more sensors coupled to the processor, and memory containing computer-readable code which when executed by a processor, collects a multitude of health, environment, lifestyle, and safety metrics from said individual (Para. 0112) and transmits them to a server or database (Para. 0494); a dashboard (Para. 0070) accessible by one or more caregivers in the form of a mobile of web application that loads data from said server or database (Para. 1695), wherein real time notifications and alarms of said individual’s status can be received in the form of automated calls, mobile push notifications, text messages, or other means (Para. 1225-1228), and additionally, real time and historic visualizations and analysis of the health, behavior, lifestyle, and safety of said individual can be viewed (Para. 0215), which comprise a multitude of the following: location (Para. 2258), fall detection (Para. 2258), physical activity detection (Para. 0167), daily step totals (Para. 0315), heart rate (Para. 0223), weather hazard detection (Para. 0227), indoor temperature detection (Para. 1733), and sleep tracking (Para. 0139). Burton does not teach wherein the caregiver is remotely alerted of significant changes in the patient’s location using data from global positioning  system hardware included in said mobile or wearable device, as determined by automatically comparing the distances between a GPS sample and those samples acquired shortly before and comparing these distances to a predefined threshold. 
However, in the art of location determination/analysis using GPS signals, Smith teaches a location filtering mechanism for GPS signals that uses the distance between a point and its neighbors, and the distance between the said neighbors, to detect and remove inaccurate readings (Smith Para. 0004), whereby the accuracy of the location change functionality is improved (Smith title, abstract).
It would have been obvious before the effective filing date of the claimed invention to modify Burton by Smith, i.e. by using the GPS system of Smith in Burton’s system, for the predictable purpose of using a known technique to improve the accuracy of similar GPS systems in the same way.

Regarding Claim 2, Burton teaches the system of Claim 1, wherein said user’s collected health, behavior, lifestyle, and safety metrics are used to predict the existence and severity of physical and mental illnesses (Para. 2167), comprising: a machine learning classifier periodically trained to correlate said metrics collected from the userbase and stored in said database (Para. 2748), with self-reported physiological and psychological conditions (Para. 3844) the ability of said machine learning model to predict and report health conditions and severity scores of such conditions using classification and regression based on said metrics (Para. 2757-2759), and optionally notify the caregiver through said dashboard (Para. 0230). Burton does not teach wherein the self-reported conditions are collected during account registration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton, i.e. by specifying that the data is collected at the start of the registration of a patient, as it is within the skill of an artisan to determine the best time for registration of previous medical history, and there is no apparent criticality to the data being collected at patient registration or right before data correlation.

Regarding Claim 3, modified Burton makes obvious the system of Claim 2, wherein the inputs to the machine learning model include the average number of times per day that the individual has left their home, the total length of time spent outside the home, the average length of time between when their home and when they returned, or any combination therein (Para. 0308).

Regarding Claim 6, Burton teaches the system of Claim 1, further comprising a temperature enabled beacon placed in the vicinity of said individual; the temperature of the individual’s surroundings being collected and transmitted to said caregiver for real-time tracking and notifications of hazardous conditions in the form of automated calls, mobile push notifications, text messages, or other means (Para. 0227). 

Regarding Claim 7, Burton teaches the system of Claim 1, wherein outdoor temperature conditions or weather alerts in said patient’s vicinity are acquired using a web API (Para. 1011-1016) and transmitted to said caregiver’s dashboard (Para. 0227). 

further comprising a location filtering mechanism (Para. 0318). Burton does not teach wherein the location filtering mechanism that compares the distance between a point and its neighbors (being GPS samples acquired immediately before or after said sample), to the distance between the said neighbors, to detect and remove inaccurate GPS readings, whereby the accuracy of the location change functionality is improved.
However, in the art of GPS filtering, Smith teaches a location filtering mechanism that uses the distance between a point and its neighbors, and the distance between the said neighbors, to detect and remove inaccurate readings (Smith Para. 0004), whereby the accuracy of the location change functionality is improved (Smith title, abstract).
It would have been obvious before the effective filing date of the claimed invention to modify Burton by Smith, i.e. by using the filtering system of Smith in Burton’s system, for the predictable purpose of using a known technique to improve similar filtering systems in the same way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792